This cause came on to be heard and was heard upon the demurrer to the answer of the defendant, was argued by counsel and submitted to the court. On consideration whereof the court find that the averments of the answer constitute a good and valid defense to the petition herein and therefore overrule the demurrer thereto, for the reason that *543the refunders ordered to be made to the owners of saloons in Stark county under and in pursuance of the provisions of Section 6071-1, General Code, were properly paid out of the undivided liquor fund on hand and in the county treasury at the time that the refunders were ordered paid, thus requiring the state and county and the municipality wherein such saloon was located to bear the loss occasioned by the refunder in proportion to its respective share of the tax theretofore paid. Plaintiff not desiring to further plead, it is ordered and adjudged that its petition herein be dismissed.

Petition dismissed.

Jones, Matthias, Johnson, Wanamaker and Robinson, JJ., concur.
Merrell, J., not participating.